                Case 20-10256-KBO              Doc 264         Filed 03/18/20       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     )     Chapter 11
                                                           )
EARTH FARE, INC., et al.,1                                 )     Case No. 20-10256 (KBO)
                                                           )
                          Debtors.                         )     Jointly Administered
                                                           )
                                                           )     Ref. Docket No. 229


           CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 229

         The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection, or other responsive pleading to the Debtors’ Motion for Entry of an Order Extending

the Deadline to File Schedules of Assets and Liabilities and Statements of Financial Affairs

[Docket No. 229] (the “Motion”) filed with the United States Bankruptcy Court for the District

of Delaware (the “Court”) on February 28, 2020.

         The undersigned further certifies that he has reviewed the Court’s docket in these cases

and no answer, objection, or other responsive pleading to the Motion appears thereon.

Objections to the Motion were to be filed and served by 4:00 p.m. (ET) on March 13, 2020.

         Accordingly, it is hereby respectfully requested that the Court enter the form of order

filed with the Motion at its earliest convenience.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
            Case 20-10256-KBO     Doc 264     Filed 03/18/20   Page 2 of 2



Dated: Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
       March 18, 2020
                                /s/ Shane M. Reil
                                Pauline K. Morgan (No. 3650)
                                M. Blake Cleary (No. 3614)
                                Sean T. Greecher (No. 4484)
                                Shane M. Reil (No. 6195)
                                Allison S. Mielke (No. 5934)
                                Rodney Square
                                1000 North King Street
                                Wilmington, Delaware 19801
                                Telephone: (302) 571-6600
                                Facsimile: (302) 571-1253
                                EF@ycst.com

                                Counsel to the Debtors and
                                Debtors in Possession




                                          2
